Citation Nr: 1109318	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-48 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high cholesterol to include as being secondary to a heart disability.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for the residuals of "mini strokes" (TIAs) to include as being secondary to a heart condition.

4.  Entitlement to service connection for hypertension to include as being secondary to a heart condition.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for bilateral peripheral neuropathy.

7.  Entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had verified active service in the United States Marine Corps from February 1985 to February 1989 and from November 1990 to March 1991.  He also had service in the Air Force National Guard from 1997 through 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  In November 2010, a hearing on appeal was held at the RO before the undersigned, who is the Veterans Law Judge designated by the Chairman to conduct that hearing. 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing has been produced and has been included in the claims folder for review.

The Board notes that during the hearing before the undersigned, the appellant specifically withdrew his previously submitted request for a hearing before an RO Hearing Officer.  

Except for the issue involving high cholesterol, the remaining six issues are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The appellant's purported high cholesterol or elevated cholesterol/lipid level does not constitute a disease, disability, or disorder for VA compensation purposes.  


CONCLUSION OF LAW

High cholesterol or hyperlipidemia is not a disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  See id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

As indicated on the front page of this action, the appellant has come to the VA asking that service connection be granted for high cholesterol to include as being secondary to a heart disability.  To establish direct service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds that service connection on both a direct and secondary basis for the condition classified as high cholesterol must be denied.  While post-service medical records suggest that the appellant may have been diagnosed as suffering from high cholesterol or hyperlipidemia, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110 (West 2002).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnosis of high cholesterol, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Accordingly, because the appellant does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a disability manifested by high cholesterol to include as being secondary to a heart disability is denied.


REMAND

The remaining issues on appeal are entitlement to service connection for a heart condition, the residuals of "mini strokes," hypertension, diabetes mellitus, bilateral flat feet, and bilateral peripheral neuropathy.  

As reported in the Introduction, the appellant provided testimony before the undersigned in November 2010.  During that hearing, the appellant indicated that he had received treatment not only at the VA Medical Center but also through private doctors and medical care providers.  He was not however specific with the dates of treatment.  A review of the claims folder suggests that some of the records from the appellant's doctor, Doctor M. Beckham, were not obtained.  Specifically, in an undated letter from Dr. Beckham's practice, the RO was informed that only the appellant's more recent medical treatment records had been provided and that if the VA wanted a more complete set, the VA needed to provide the practice with a larger envelope.  It appears that such an envelope was not provided, and as such, the appellant's records from the period extending from 2003 to 2006 are not of record.  While is it unclear whether the missing records will impact the appellant's claim, they may still be relevant to the final disposition of the appellant's appeal.

The Board would further note that during the hearing, the appellant also stated that he had received treatment from Doctors Churchwell and Bamingboye.  Some records from these physicians are included in the service treatment records that are in the claims folder.  It is unclear whether there are outstanding records.  If so, the appellant may either provide the records or authorize VA to obtain them.  In that regard, it is noted that the Veteran already, in September 2010, submitted authorization forms seeking the release of records from Dr. Churchwell and Dr. Beckham to VA.     

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  If the VA is unable to obtain those records, it must notify the appellant that it has not been able to attain those records so that the appellant may obtain and provide them on his own.  Here there is no evidence that the RO has attempted to obtain the private records and as such, the claim must be returned to the RO for review.  Moreover, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Accordingly, attempts should be made to obtain all of the private medical records noted above along with any additional VA clinical records that may be located at the Nashville VA Medical Center.  

As reported, the appellant has claimed that he now suffers from various disabilities that he maintains either began in or are the result of his service in the Marine Corps and/or the Air Force National Guard.  The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  A further review of the claims folder indicates that a VA medical doctor or expert has not provided any comments on the assertions made by the appellant.  Based upon the evidentiary record and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that VA examinations should be accomplished and medical opinions obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim.  In particular, the STRs show evidence of cardiomegaly, hypertension, dizziness, and pes planus.  

The Board would also point out that while the RO has obtained the appellant's service treatment records for the time period while the appellant was on active duty in the United States Marine Corps and the Air Force National Guard, it has not obtained the appellant's service records showing when exactly the appellant was on active duty while he was enlisted in the Air Force National Guard.  Without the exact dates of service for this enlistment, the VA cannot adequately determine whether any of the claimed disabilities began while he was performing active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Therefore, because the claim is also being returned to the RO/AMC so that additional records and medical testing may be accomplished, the Board believes that the appellant's service records should be obtained and included in the claims folder for further review.  To not obtain these records would be possibly prejudicial to the appellant and the Board might be committing administrative error by not obtaining those records.  See Moore v. Shinseki, 555 F. 3d 1369 (Fed. Cir. 2009).  

In addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted prior to readjudicating the claims on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the appellant and ask that he either provide the records or furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  If the authorization forms the appellant signed for Doctors Churchwell and Beckham in September 2010 have expired, he should be requested to provide updated authorizations.  He should also either provide records or authorization to obtain records from any other sources who have relevant records that are currently outstanding, which may include Dr. Bamingboye.  Copies of the medical records from all sources (not already in the claims folder) should then be requested, and the RO/AMC should provide an appropriate size envelope to each provider so that they may properly and promptly return copies of the appellant's treatment records.  

Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

2.  The appellant should be asked to indicate when he first began receiving treatment at VA facilities.  The RO should then associate outstanding VA records, including those dated after October 2003, with the claims folder.   

3.  The RO/AMC should contact the National Personnel Records Center (NPRC), the National Archives and Records Administration (NARA), and the Adjutant General of the State of Tennessee and request verification of service from September 1981 to February 1985 and all service personnel records regarding the appellant.  NPRC and NARA should also be asked to specifically obtain copies of the appellant's service medical treatment records for the appellant that may be located at the Portsmouth Naval Medical Center, Portsmouth, Virginia, for the time period extending from September 1989 to June 1990.  Therefore, it is requested that the hospital and clinic treatment records from the Portsmouth Naval Medical Center be searched for any records pertaining to the appellant.  If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives, the AMC/RO should request from the appropriate agency that those records be activated, copies made, and sent to the AMC/RO.  If such records are unavailable, the AMC/RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record.

With respect to the appellant's service in the Air Force National Guard, the RO/AMC should attempt to verify the appellant's period of service and request the specific dates - not retirement points - for all the appellant's periods of active and inactive duty for training.  The State of Tennessee Adjutant General should be contacted, and if necessary, any other potential storage facilities noted in M21-1, Part III.  The Adjutant General's Office should also be asked to provide the specific dates (by month, day and year) on which the appellant had active and inactive duty for training.  

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  If any of the above records cannot be obtained and the VA does have affirmative evidence that they do not exist, then the RO/AMC should inform the appellant of the records that the VA was unable to obtain, including what efforts were made to obtain them.  Also the RO/AMC should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them pursuant to 38 C.F.R. § 3.159(e).  The RO/AMC should allow an appropriate period of time within which to respond.

4.  Only after the appellant's missing records are obtained (or their unavailability is documented) should the RO/AMC then should schedule the appellant for a cardiology examination.  The examiner should assess whether the appellant now suffers from a heart condition, the residuals of "mini strokes" (TIAs), and hypertension, and the etiology each condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found cardiac condition, hypertension, and the residuals of "mini strokes") are related to or caused by or began during his military service.  In this regard, the examiner's attention is directed to an in-service diagnosis of cardiomegaly in January 1989.  In addition, the Veteran had an episode of dizziness in October 1984 that was diagnosed as vertigo of questionable etiology.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

5.  The RO/AMC should then arrange for a VA examination of the appellant's feet.  The examiner must assess whether the appellant now has bilateral flat feet and the etiology of any found foot disability.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found foot disability is related to or caused by his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

With respect to pes planus, the examiner should provide an opinion as to whether the condition, which pre-existed service, was aggravated during service.  In other words was there a permanent increase in disability during service.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

6.  The RO/AMC should then arrange for an appropriate VA examination in order to determine the nature, extent, onset and etiology of any found bilateral peripheral neuropathy.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found bilateral peripheral neuropathy is related to or caused by his military service.  If not is it due to or permanently aggravated beyond the natural progression by diabetes mellitus.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

7.  The RO/AMC should also make arrangements with the appropriate VA medical facility for the appellant to be afforded a VA examination for the purpose of determining the etiology of the appellant's diabetes mellitus.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found diabetes condition is related to or caused by or began during his military service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

8.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the examination reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  

9.  Thereafter, the RO/AMC should readjudicate the issues and if the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


